AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                            v.                                          Case Number: 5:18MJ00077-001
                  BILLY J. GUSTAFSON                                    Defendant's Attorney: Hope Alley, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to count Three of the Complaint.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                        Offense Ended          Count
                                      Flee and evade a police officer while driving vehicle and with
36 CFR 4.2(b), CVC 2800.2                                                                                  12/7/2018              Three
                                      wanton disregard for safety of persons or property

       The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Counts One & Two are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                        12/10/2018
                                                                        Date of Imposition of Judgment
                                                                        /s/ Sheila K. Oberto
                                                                        Signature of Judicial Officer
                                                                        Sheila K. Oberto, United States Magistrate Judge
                                                                        Name & Title of Judicial Officer
                                                                        12/13/2018
                                                                        Date
AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: BILLY J. GUSTAFSON                                                                                             Page 2 of 3
CASE NUMBER: 5:18MJ00077-001

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
4 days (Credit for Time Served).

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: BILLY J. GUSTAFSON                                                                                                    Page 3 of 3
CASE NUMBER: 5:18MJ00077-001

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of: 6 months .

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
4.    The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 4 days, with
      credit served for 4 days in custody.
5.    The defendant is ordered to personally appear for a Probation Review/Restitution Hearing on 3/7/2019 at 10:00 am before U.S.
      Magistrate Judge Jennifer L. Thurston.
